Per Curiam.
On March 3, 1938, the respondent was duly convicted in the United States District Court of the Southern District of New York of the crimes of conspiracy to commit an offense against the United States and of using the mails to promote frauds, in violation of sections 88 and 338 of title 18 of the Code of the Laws of the United States, which crimes are felonies.
Pursuant to section 477 and subdivision 3 of section 88 of the Judiciary Law, the respondent, therefore, should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.